Citation Nr: 0423517	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-02 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran was in active service from January 1985 to 
January 1988.  In addition, the veteran had service in the 
Mississippi Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2004, the Board remanded the veteran's claim in order 
to schedule a videoconference hearing with a Judge from the 
Board conducted at the Jackson, Mississippi RO in lieu of the 
Central Office hearing scheduled in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a substantive appeal in February 2003, 
which contained a request for a Central Office hearing with a 
Judge from the Board in Washington, DC.  In April 2004, the 
veteran withdrew his Central Office hearing request in lieu 
of having a videoconference hearing with a Judge from the 
Board conducted at the Jackson RO.  In May 2004, the Board 
remanded the veteran's claim in order to schedule a 
videoconference hearing with a Judge from the Board conducted 
at the Jackson RO in lieu of the Central Office hearing 
scheduled in May 2004.  

A June 2004 letter sent by the RO to the veteran showed that 
he had been scheduled for a videoconference hearing at the 
Jackson RO in July 2004.  In June 2004, the RO received 
correspondence from the veteran, which stated that he would 
relocate to an address near the RO in Nashville, Tennessee as 
of June 28, 2004.  In July 2004, the Nashville RO sent the 
veteran a letter, which showed that he had been scheduled for 
a videoconference hearing at the RO in August 2004.  
Unfortunately, the veteran's scheduled August 2004 
videoconference hearing was not held, due to equipment 
failure.  The veteran then requested a Travel Board hearing 
to be scheduled instead of a videoconference hearing. 

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a visiting 
Judge of the Board, as requested in a 
statement received by the Board in August 
2004.  

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




